OPINION
McDonald, judge.
This is an appeal from an order entered in a habeas corpus proceeding by the Judge of the 34th District Court, El Paso County, Texas, remanding appellant to custody for extradition to the State of New York.
No brief has been filed on behalf of the appellant.
The only objection taken was by informal bill to the introduction into evidence of the Governor’s Warrant and the supporting papers, on the ground that they were not proven to be authentic.
The trial court had before him the entire record and the evidence. He was authorized to conclude that the evidence was sufficient and remand the appellant for extradition. Delgado v. State, 158 Tex. Cr.R. 52, 252 S.W.2d 935.
The judgment of the trial court is affirmed.